PER CURIAM:
On April 14, 1989, claimant was traveling sough on U.S. Route 250 when her vehicle struck a hole. She seeks the sum of $365.00 for automobile damage resulting from the accident.
Claimant testified that on the night of the incident, the weather was dry. At approximately 11:30 p.m., she was operating her 1984 Pontiac Fiero at a speed of 30-35 mph. U.S. Route 250 is a two-lane highway. Claimant described the hole as two to three feet long and seven inches deep. The hole was located on the right-hand side of the road on the shoulder, but part of it extended into the road itself. Claimant testified that she traveled that route twice a week, that she had been over it two to four days before the incident, and the hole was not there. Claimant was aware of the existence of holes on the shoulder, but was unaware of the presence of this particular hole. She stated that one wheel and one tire on her vehicle required repair.
This Court has adopted the principle that notice, actual or constructive, of a defect in the road, and adequate time to repair it must be established in order for a claimant to prevail in a claim of this nature. As notice to the respondent has not been established in this case, the Court is of the opinion to, and must, disallow this claim.
Claim is disallowed.